Mr. Chibe Justice Hollerich delivered the opinion of the court: On November 7, 1934 claimant was driving his truck on S. B. I Route No. 34 south of Rudemont, Illinois. He turned off on an approach and attempted to cross a wooden culvert which was being maintained by the respondent, and which appeared to him to be substantial. The culvert collapsed on account of the decayed condition of the sills thereof, and the truck was thereby damaged to the extent of Twenty-eight Dollars and Ninety-five Cents ($28.95). Claimant filed his claim hereon on January 7, 1935, apparently basing the same upon the negligence of the servants and agents of the respondent in failing to keep such culvert in a proper state of repair. The Attorney General has filed a motion to dismiss the claim for the reason that the State, in the maintenance of its public highways, is engaged in a governmental function, and is not liable for the negligence of its servants and agents in the exercise of such functions, in the absence of a statute making it so liable. The contention of the Attorney General is in accordance with the previous decision of this court and the well established law of this State. Tuttle vs. State, 5 C. C. R. 3; Braun vs. State, 6 C. C. R. 104; Derby vs. State, 7 C. C. R. 145; Bucholz vs. State, 7 C. C. R. 241; City of Chicago vs. Williams, 182 Ill. 135; Kinnare vs. City of Chicago, 171 Ill. 332; Minear vs. State Board of Agriculture, 259 Ill. 549; Gebhardt vs. Village of LaGrange Park, 354 Ill. 234. The motion of the Attorney General must therefore be sustained, and the claim dismissed. Claim dismissed.